Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered January 19, 1994, convicting him of criminal possession of a forged instrument in the first degree, criminal possession of a weapon in the fourth degree, and possession of usurious loan records, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish that the defendant possessed counterfeit money with the knowledge that such money was forged beyond a reasonable doubt (see, Penal Law § 170.30). Moreover, resolution of issues of credibility, as well *594as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination is entitled to great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We also find that the hearing court did not improvidently exercise its discretion in permitting the People to introduce into evidence the defendant’s prior uncharged crimes. The evidence was relevant to the issues of whether the defendant knew that the money which he possessed was counterfeit and whether the usurious loan records found in the defendant’s x house belonged to him (see, People v Bayne, 82 NY2d 673; People v Ingram, 71 NY2d 474).
The sentence imposed was neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.